DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-4 are cancelled.
Claims 1 and 5-10 are allowed.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 6/30/22, with respect to claim 1 have been fully considered and are persuasive in view of the new amendments to the claim. The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts teaches all the limitations of claim 1 as currently amended. For instance, the closest prior art, Onishi et al (US PAT 8913767) directed to similar subject matter of the claimed invention, mainly discloses a hybrid actuator with a housing, and having a stator and a vibrator. It further teaches a piezoelectric element attached to the surface of the housing, and the actuator is coupled to a frame or a panel of a multimedia apparatus to vibrate the apparatus to generate .
However, Onishi taken alone, or in combination with the other said prior arts fails to explicitly teach or suggest the following limitation(s) in combination with the other limitations of claim 1 as currently amended: wherein the vibrator of the linear actuator is configured to vibrate the multimedia apparatus at a frequency of 50 to 300 Hz to generate a sensible vibration signal, and vibrate the multimedia apparatus at a frequency of 50 to 5000 Hz to generate a low-frequency sound, wherein the piezoelectric element is configured to vibrate the multimedia apparatus at a frequency of 300 to 20000 Hz to generate mid- and high-frequency sounds. The cited references, alone or in combination, do not appear to teach or suggest the features highlighted above, as arranged according to pending claim 1.

Claims 5-10 are allowed based on their respective dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.